IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KINTA STANTON,                             : No. 75 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COURT OF COMMON PLEAS                      :
PHILADELPHIA COUNTY,                       :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.